 

Exhibit 10.1

 

CONSENT TO CREDIT AGREEMENT

 

THIS CONSENT TO CREDIT AGREEMENT (this "Agreement") is entered into as of
December 24, 2014, by and among the Lenders identified on the signature pages
hereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
as administrative agent for the Lenders (in such capacity, "Agent"), CHIQUITA
BRANDS INTERNATIONAL, INC., a New Jersey corporation ("Parent"), CHIQUITA BRANDS
L.L.C., a Delaware limited liability company ("Chiquita Brands"), CHIQUITA FRESH
NORTH AMERICA L.L.C., a Delaware limited liability company ("Chiquita Fresh"),
FRESH INTERNATIONAL CORP., a Delaware corporation ("Fresh International"), FRESH
EXPRESS INCORPORATED, a Delaware corporation ("Fresh Express"), B C SYSTEMS,
INC., a Delaware corporation ("BC Systems"), VERDELLI FARMS INC., a Pennsylvania
corporation ("Verdelli"), TRANSFRESH CORPORATION, a Delaware corporation
("Transfresh"), CB CONTAINERS, INC., a Delaware corporation ("CB Containers"),
and V.F. TRANSPORTATION, L.L.C., a Pennsylvania limited liability company ("VF
Transportation"; together with Chiquita Brands, Chiquita Fresh, Fresh
International, Fresh Express, BC Systems, Verdelli, Transfresh and CB Containers
are referred to hereinafter each individually as a "Borrower", and individually
and collectively, jointly and severally, as the "Borrowers").

 

WHEREAS, Parent, Borrowers, Agent, and Lenders are parties to that certain
Credit Agreement dated as of February 5, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement");

 

WHEREAS, Parent and Borrowers have informed Agent and the Lenders party hereto
(which constitute Required Lenders) that Cavendish Global Limited, an England
and Wales Company ("Cavendish Parent"), Cavendish Acquisition Corporation, a New
Jersey corporation and a wholly owned direct Subsidiary of Cavendish US
Corporation ("US Holdco") and wholly-owned indirect Subsidiary of Cavendish
Parent ("Merger Sub"), Parent, and the guarantors party thereto have entered
into that certain Agreement and Plan of Merger dated as of October 26, 2014 (the
"Merger Agreement"), and that in connection therewith, Merger Sub has commenced
a tender offer (the "Tender Offer") to purchase all of Parent's issued and
outstanding shares of common stock at a price per share of $14.50;

 

WHEREAS, Parent and Borrowers have informed Agent that pursuant to Section 1.4
of the Merger Agreement, Parent has granted to Merger Sub an irrevocable option
(the "Top-Up Option") to purchase (subject to the conditions set forth therein)
additional shares of common stock of Parent such that (together with the shares
acquired by Merger Sub pursuant to the Tender Offer) Merger Sub would own 90% of
the total outstanding shares of common stock of Parent, and Merger Sub may
acquire such additional shares of Parent from Parent by virtue of the delivery
of a promissory note bearing interest at 5% per annum issued by Merger Sub (and
guarantied by Cavendish Parent) in favor Parent in the principal amount of 100%
of the purchase price of such additional shares of Parent to be acquired by
Merger Sub pursuant to the exercise of the Top-Up Option (such promissory note,
the "Top-Up Note");

 

WHEREAS, Parent and Borrowers have informed Agent that, following completion of
the Tender Offer and, if applicable, the exercise of the Top-Up Option and
issuance of the Top-Up Note such that Merger Sub had acquired at least 90% of
the outstanding shares of common stock of Parent, Merger Sub would be merged
with and into Parent (the "Merger"), with the Parent surviving the Merger and
becoming a wholly-owned direct Subsidiary of US Holdco and wholly-owned indirect
Subsidiary of Cavendish Parent and with the shares of common stock of Parent
(other than shares held by Parent or owned directly or indirectly by Cavendish
Parent) being converted into the right to receive the Merger Consideration (as
defined in the Merger Agreement); and

 

 

 

 

WHEREAS, both the completion of the Tender Offer and the consummation of the
Merger would constitute a Change in Control resulting in an Event of Default
under Section 8.11 of the Credit Agreement, in each case absent the prior
written consent of Required Lenders, and the Merger would be prohibited by
Section 6.3(a) of the Credit Agreement absent the prior written consent of
Required Lenders;

 

WHEREAS, the acceptance of the Top-Up Note by the Parent pursuant to the Top-Up
Option would constitute an Investment by Parent that is not a Permitted
Investment and accordingly would be prohibited by Section 6.9 of the Credit
Agreement absent the prior written consent of Required Lenders; and

 

WHEREAS, Parent and Borrowers have requested that Required Lenders consent to
the consummation of the Merger and the Change in Control resulting from Parent
becoming a wholly-owned direct Subsidiary of US Holdco and wholly-owned indirect
Subsidiary of Cavendish Parent;

 

WHEREAS, Parent and Borrowers have requested that Required Lenders consent to
the Investment by Parent resulting from the acceptance of the Top-Up Note and
the deferral of the requirement for Parent to deliver the Top-Up Note to Agent
pursuant to Section 7(a) of the Guaranty and Security Agreement;

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.          Defined Terms. Unless otherwise defined herein, capitalized terms
used herein (including in the recitals above) shall have the meanings ascribed
to such terms in the Credit Agreement.

 

2

 

 

2.          Consent; Conditions to Subsequent Revolver Usage. Subject to the
satisfaction of the conditions set forth in Section 5 below, Agent and Required
Lenders hereby consent to (i) the consummation of the Tender Offer and, if
applicable, exercise of the Top-Up Option and the Change in Control resulting
from Cavendish Parent and its direct and indirect wholly-owned Subsidiaries,
including Merger Sub acquiring directly or indirectly more than 50% of the
combined voting Equity Interests of Parent as a result of the consummation
thereof, in each case in accordance with the terms of the Merger Agreement (such
that, for the avoidance of doubt, the occurrence of such Change in Control would
not result in an Event of Default under Section 8.11 of the Credit Agreement
during the Consent Period (as defined below)) and in each case so long as the
same are consummated not later than January 31, 2015, (ii) the consummation of
the Merger in accordance with the terms of the Merger Agreement (and/or a plan
of merger consistent with the terms thereof approved following the steps
described above) notwithstanding the provisions of Section 6.3(a) of the Credit
Agreement to the contrary, and the Change in Control resulting from Cavendish
Parent and Cavendish Holding SA (Cavendish Holding Ltd) acquiring indirectly and
US Holdco acquiring directly more than 50% of the combined voting Equity
Interests of Parent as a result of the consummation thereof (such that, for the
avoidance of doubt, the occurrence of such Change in Control would not result in
an Event of Default under Section 8.11 of the Credit Agreement during the
Consent Period (as defined below)) to the extent consummated not later than
January 31, 2015, (iii) the acceptance of the Top-Up Note by Parent in exchange
for the Top-Up Shares in accordance with the Merger Agreement notwithstanding
the provisions of Section 6.9 of the Credit Agreement to the contrary, to the
extent issued not later than January 31, 2015, and (iv) the deferral of delivery
of the Top-Up Note by Parent to Agent pursuant to Section 7(a) to the date that
is forty-five (45) days following the date of the issuance of the Top-Up Note
(such that Parent shall not be in breach of Section 7(a) of the Guaranty and
Security Agreement for failure to deliver the Top-Up Note to Parent in
accordance with such Section 7(a) of the Guaranty and Security Agreement so long
as the Top-Up Note, if it is still outstanding, is delivered to Agent pursuant
to such Section 7(a) of the Guaranty and Security Agreement within forty-five
(45) days following the date of the issuance thereof). The parties hereto agree
that the consents set forth above shall be valid solely for the period
commencing on the date of this Agreement and ending on February 28, 2015 (the
"Consent Period"), it being understood and agreed that if the Credit Agreement
remains outstanding on the first day after the end of the Consent Period, any
action, circumstance or event that occurred during the Consent Period that, but
for this Agreement, would have resulted in a Default or Event of Default under
the Credit Agreement will be deemed to have resulted in a Default or Event of
Default, as the case may be, as of such first day after the end of the Consent
Period. Subject to the satisfaction of the conditions set forth in Section 5
below, Agent and Required Lenders hereby also consent to the reduction of the
required period of advance prior written notice to Agent to terminate the Credit
Agreement and the Commitments thereunder by repaying to Agent all of the
Obligations in full from 10 Business Days prior written notice to 3 Business
Days prior written notice. In consideration of the agreements of Agent and
Required Lenders set forth above, the Borrowers hereby agree, notwithstanding
anything to the contrary in the Credit Agreement, that absent the prior written
consent of Agent and Required Lenders to the contrary, Borrowers may not request
(and Lenders shall not be required to make, and Issuing Bank shall not be
required to issue, as applicable) any Revolving Loans to be made or Letters of
Credit to be issued under the Credit Agreement following the date hereof to the
extent that, after the making of such Revolving Loans or the issuance of such
Letters of Credit, as applicable, Excess Availability would not equal or exceed
12.5% of the Maximum Stated Revolver Amount. The consent contained in this
Section 2 is a limited consent and (a) shall only be relied upon and used for
the specific purpose set forth herein, (b) shall not constitute nor be deemed to
constitute a waiver, except as otherwise expressly set forth herein, of (i) any
Event of Default (or event or circumstance that, with the passage of time, the
giving of notice, or both, would become an Event of Default) or (ii) any term or
condition of the Loan Documents, (c) shall not constitute nor be deemed to
constitute a consent by the Agent or any Lender to anything other than the
specific purpose set forth herein and (d) shall not constitute a custom or
course of dealing among the parties hereto.

 

3.          Consent and Amendment No. 1. Reference is made to that certain
Consent and Amendment No. 1 to Credit Agreement dated as of March 10, 2014 (the
"March Consent and Amendment"). Borrower and Required Lenders hereby agree that
the conditions to the effectiveness of the amendments to the Credit Agreement
set forth in Section 3 of the March Consent and Amendment shall not be
satisfied, and that from and after the date hereof Sections 2 and 3 of the March
Consent and Amendment shall be of no further force and effect.

 

3

 

 

4.          Continuing Effect; Reaffirmation and Continuation. Except as
expressly set forth in Sections 2 and 3 of this Agreement, nothing in this
Agreement shall constitute a modification or alteration of the terms, conditions
or covenants of the Credit Agreement or any other Loan Document, or a waiver of
any other terms or provisions thereof, and the Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue in full force and
effect, in each case as amended hereby. Parent and each Borrower hereby
ratifies, affirms, acknowledges and agrees that as of the date hereof the Credit
Agreement and the other Loan Documents represent the valid, enforceable and
collectible obligations of Parent and Borrowers, and further acknowledges that
there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the Credit Agreement or any other Loan
Document. Parent and each Borrower hereby agrees that this Agreement in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations. The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Parent and each Borrower in all respects.

 

5.          Conditions to Effectiveness. This Agreement shall become effective
upon the satisfaction of each of the following conditions precedent, each in
form and substance acceptable to Agent:

 

(a)          Agent shall have received a copy of this Agreement in form and
substance acceptable to Agent executed by Parent, Borrowers, Agent and Required
Lenders; and

 

(b)          No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Agreement.

 

6.           Representations and Warranties. In order to induce Agent and
Required Lenders to enter into this Agreement, Parent and Borrowers hereby
jointly and severally represent and warrant to Agent and Lenders that:

 

(a)          All representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of this Agreement, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);

 

(b)          No Default or Event of Default has occurred and is continuing on
the date of this Agreement;

 

(c)          As of the date hereof, Parent has delivered to Agent a true,
complete and correct copy of the Merger Agreement, and the execution and
delivery of the Merger Agreement and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of Parent and its Subsidiaries (other than acceptance of the Tender Offer
by the requisite holders of the Equity Interests of Parent and actions of
approval which, by their terms, must occur following consummation of the Tender
Offer and, if applicable, exercise of the Top-Up Option) and, to the knowledge
of Parent and Borrowers, on the part of each other party thereto; and

 

4

 

 

(d)          This Agreement, and the Credit Agreement as modified hereby,
constitute legal, valid and binding obligations of Parent and each Borrower and
are enforceable against Parent and each Borrower in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

 

7.           Release.

 

(a)          In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Parent and each Borrower,
on behalf of itself and its successors, assigns, and other legal representatives
(Parent, Borrowers, and all such other Persons being hereinafter referred to
collectively as the "Releasors" and individually as a "Releasor"), hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Agreement, including,
without limitation, for or on account of, or in relation to, or in any way in
connection with any of the Credit Agreement, or any of the other Loan Documents
or transactions thereunder or related thereto.

 

(b)          Each of Parent and each Borrower understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

 

(c)          Each of Parent and each Borrower agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

8.           Miscellaneous.

 

(a)          Expenses. Parent and Borrowers jointly and severally agree to pay
on demand all Lender Group Expenses of Agent (including, without limitation, the
reasonable fees and expenses of outside counsel for Agent) in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith. All
obligations provided herein shall survive any termination of this Agreement and
the Credit Agreement as modified hereby.

 

5

 

 

(b)          Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois. The choice of law and
venue, and jury trial waiver provisions set forth in Section 12 of the Credit
Agreement are incorporated herein by reference and shall apply in all respects
to this Agreement.

 

(c)          Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Agreement. Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Agreement.

 

(d)          Loan Document. The parties hereto acknowledge and agree that this
Agreement is a Loan Document.

 

[signature pages follow] 

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

PARENT: CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey corporation       By:
/s/ Joseph B. Johnson   Name: Joseph B. Johnson   Title: Vice President, Chief
Accounting Officer and Treasurer

 

BORROWERS: CHIQUITA BRANDS L.L.C., a Delaware limited liability company      
By: /s/ Joseph B. Johnson   Name: Joseph B. Johnson   Title: Vice President,
Chief Accounting Officer and Treasurer

 

  CHIQUITA FRESH NORTH AMERICA L.L.C., a Delaware limited liability company    
  By: /s/ Joseph B. Johnson   Name: Joseph. B. Johnson   Title: Vice President,
Chief Accounting Officer and Treasurer of Chiquita Brands International, Inc.
and Chiquita Brands L.L.C. (a Parent Authorized Officer)

 

  FRESH INTERNATIONAL CORP., a Delaware corporation       By: /s/ Joseph B.
Johnson   Name: Joseph B. Johnson   Title: Vice President, Chief Accounting
Officer and Treasurer of Chiquita Brands International, Inc. and Chiquita Brands
L.L.C. (a Parent Authorized Officer)

  

 

 

 

  FRESH EXPRESS INCORPORATED, a Delaware corporation       By: /s/ Joseph B.
Johnson   Name: Joseph B. Johnson   Title: Vice President, Chief Accounting
Officer and Treasurer of Chiquita Brands International, Inc. and Chiquita Brands
L.L.C. (a Parent Authorized Officer)

 

  B C SYSTEMS, INC., a Delaware corporation       By: /s/ Joseph B. Johnson  
Name: Joseph B. Johnson   Title: Vice President, Chief Accounting Officer and
Treasurer of Chiquita Brands International, Inc. and Chiquita Brands L.L.C. (a
Parent Authorized Officer)

 

  VERDELLI FARMS INC., a Pennsylvania corporation       By: /s/ Joseph B.
Johnson   Name: Joseph B. Johnson   Title: Vice President, Chief Accounting
Officer and Treasurer of Chiquita Brands International, Inc. and Chiquita Brands
L.L.C. (a Parent Authorized Officer)

 

  CB CONTAINERS, INC., a Delaware corporation       By: /s/ Joseph B. Johnson  
Name: Joseph B. Johnson   Title: Vice President, Chief Accounting Officer and
Treasurer of Chiquita Brands International, Inc. and Chiquita Brands L.L.C. (a
Parent Authorized Officer)

  

 

 

 

  V.F. TRANSPORTATION, LLC, a Pennsylvania limited liability company       By:
VERDELLI FARMS INC., a Pennsylvania corporation, its sole Manager       By: /s/
Joseph B. Johnson   Name: Joseph B. Johnson   Title: Vice President, Chief
Accounting Officer and Treasurer of Chiquita Brands International, Inc. and
Chiquita Brands L.L.C. (a Parent Authorized Officer)

  

  TRANSFRESH CORPORATION, a Delaware corporation       By: /s/ Joseph B. Johnson
  Name: Joseph B. Johnson   Title: Vice President, Chief Accounting Officer and
Treasurer of Chiquita Brands International, Inc. and Chiquita Brands L.L.C. (a
Parent Authorized Officer)

   

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Agent and as a Lender       By:
/s/ Laura Nickas   Name: Laura Nickas   Title: Authorized Signatory

   

 

 

 

  BANK OF AMERICA, N.A., as a Lender       By: /s/ John Olsen   Name:  John
Olsen   Its:       Senior Vice President

 

 

 

 

